[Cite as State v. Wheeler, 2021-Ohio-3062.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     WOOD COUNTY


State of Ohio                                     Court of Appeals No. WD-21-019

        Appellee                                  Trial Court No. 2020CR0517

v.

Harley Michael Wheeler                            DECISION AND JUDGMENT

        Appellant                                 Decided: September 3, 2021

                                              *****

        Paul A. Dobson, Wood County Prosecuting Attorney, and
        David T. Harold, Assistant Prosecuting Attorney, for appellee.

        Lawrence G. Gold, for appellant.

                                              *****

        PIETRYKOWSKI, J.

        {¶ 1} Appellant, Harley Wheeler, appeals the judgment of the Wood County Court

of Common Pleas, convicting him, following a guilty plea, of one count of felonious

assault with an attendant firearm specification, one count of abduction, and one count of
obstructing official business, and sentencing him to an indefinite sentence of six to seven

years in prison. For the reasons that follow, we affirm.

                          I. Facts and Procedural Background

       {¶ 2} On November 13, 2020, a bill of information was filed charging appellant

with one count of felonious assault in violation of R.C. 2903.11(A)(2) and (D)(1)(a), a

felony of the second degree, with an attendant three-year firearm specification pursuant

to R.C. 2941.145(A), one count of abduction in violation of R.C. 2905.02(A)(2) and (C),

a felony of the third degree, and one count of obstructing official business in violation of

R.C. 2921.31(A) and (B), a felony of the fifth degree. The charges stemmed from an

incident on June 9, 2020, wherein appellant shot his friend in the buttocks and then

attempted to lie to the police by claiming that his friend was shot in a drive-by shooting.

       {¶ 3} On December 18, 2020, appellant withdrew his initial plea of not guilty, and

entered a plea of guilty to the offenses as charged. Sentencing was held on February 12,

2021, during which the trial court sentenced appellant in accordance with the Reagan

Tokes Act to a minimum of two years in prison and a maximum of three years in prison

on the count of felonious assault. The court further ordered that sentence to be served

concurrently with a 12-month prison sentence on the count of abduction, but consecutive

to a 12-month prison term on the count of obstructing official business and to a

mandatory three-year prison term for the firearm specification. In total, appellant was




2.
ordered to serve an indefinite sentence of six to seven years in prison, with the first three

years being mandatory.

                                 II. Assignments of Error

       {¶ 4} Appellant has timely appealed his judgment of conviction, and now asserts

two assignments of error for our review:

               1. Indefinite sentencing under the Reagan Tokes Act is

        unconstitutional under the Fourteenth Amendment of the United States

        Constitution and the applicable sections of the Ohio Constitution.

               2. Appellant received ineffective assistance of counsel in violation

        of his rights under the Sixth and Fourteenth Amendments to the United

        States Constitution and Article I, § 10 of the Ohio Constitution.

                                        III. Analysis

          1. Ripeness of Challenge to Constitutionality of Reagan Tokes Act

       {¶ 5} In his first assignment of error, appellant argues that the indefinite sentence

that he received pursuant to the Reagan Tokes Act is unconstitutional because the Reagan

Tokes Act violates the doctrine of separation of powers, and because the law violates his

right to due process by not affording him an attorney during the parole proceedings.

       {¶ 6} The issue of the constitutionality of the Reagan Tokes Act, as codified in

R.C. 2967.271, has recently been raised before this court multiple times. Beginning with

State v. Maddox, 6th Dist. Lucas No. L-19-1253, 2020-Ohio-4702, ¶ 7, 14, we have




3.
consistently held that a challenge to the Reagan Tokes Act becomes ripe only after a

defendant has completed the minimum term of the indefinite sentence and has been

denied release. Thus, we have dismissed any such assignments of error as not ripe for

review. See State v. Cook, 6th Dist. Lucas No. L-20-1205, 2021-Ohio-2619; State v.

Figley, 6th Dist. Lucas No. L-20-1167, 2021-Ohio-2622; State v. Stenson, 6th Dist. Lucas

No. L-20-1074, 2021-Ohio-2256; State v. Zambrano, 6th Dist. Lucas No. L-19-1224,

2021-Ohio-1906; State v. Shepard, 6th Dist. Lucas No. L-20-1070, 2021-Ohio-1844;

State v. Perry, 6th Dist. Wood No. WD-20-025, 2021-Ohio-1748; State v. Savage, 6th

Dist. Lucas No. L-20-1073, 2021-Ohio-1549; State v. Acosta, 6th Dist. Lucas Nos. L-20-

1068, L-20-1069, 2021-Ohio-757; State v. Sawyer, 2020-Ohio-6980, 165 N.E.3d 844 (6th

Dist.); State v. Montgomery, 6th Dist. Lucas No. L-19-1202, 2020-Ohio-5552; State v.

Velliquette, 2020-Ohio-4855, 160 N.E.3d 414 (6th Dist.).

      {¶ 7} Accordingly, appellant’s first assignment of error is dismissed as not ripe for

review.

      {¶ 8} On December 28, 2020, the Ohio Supreme Court determined that a conflict

exists between Maddox and State v. Leet, 2d Dist. Montgomery No. 28670, 2020-Ohio-

4592; State v. Ferguson, 2d Dist. Montgomery No. 28644, 2020-Ohio-4153; State v.

Barnes, 2d Dist. Montgomery No. 28613, 2020-Ohio-4150; and State v. Guyton, 12th

Dist. Butler No. CA2019-12-203, 2020-Ohio-3837. Based on this conflict, the Ohio

Supreme Court has accepted review of the following certified question:




4.
              Is the constitutionality of the provisions of the Reagan Tokes Act,

       which allow the Department of Rehabilitation and Correctio[n] to

       administratively extend a criminal defendant’s prison term beyond the

       presumptive minimum term, ripe for review on direct appeal from

       sentencing, or only after the defendant has served the minimum term and

       been subject to extension by application of the Act?

State v. Maddox, 160 Ohio St.3d 1505, 2020-Ohio-6913, 159 N.E.3d 1150.

       {¶ 9} Section 3(B)(4), Article IV of the Ohio Constitution provides that

“[w]henever the judges of a court of appeals find that a judgment upon which they have

agreed is in conflict with a judgment pronounced upon the same question by any other

court of appeals of the state, the judges shall certify the record of the case to the supreme

court for review and final determination.” The Ohio Supreme Court set forth three

requirements which must be met in order to certify a case:

              First, the certifying court must find that its judgment is in conflict

       with the judgment of a court of appeals of another district and the asserted

       conflict must be “upon the same question.” Second, the alleged conflict

       must be on a rule of law—not facts. Third, the journal entry or opinion of

       the certifying court must clearly set forth that rule of law which the

       certifying court contends is in conflict with the judgment on the same

       question by other district courts of appeals.




5.
Whitelock v. Gilbane Bldg. Co., 66 Ohio St.3d 594, 596, 613 N.E.2d 1032 (1993).

      {¶ 10} As we did in prior cases, we find that our judgment in this appeal is in

conflict with decisions of the Second, Third, and Twelfth District Courts of Appeals. See

State v. Barnes, 2d Dist. Montgomery No. 28613, 2020-Ohio-4150; State v. Leet, 2d Dist.

Montgomery No. 28670, 2020-Ohio-4592; State v. Ferguson, 2d Dist. Montgomery No.

28644, 2020-Ohio-4153; State v. Hacker, 2020-Ohio-5048, 161 N.E.3d 112 (3d Dist.);

State v. Guyton, 12th Dist. Butler No. CA2019-12-203, 2020-Ohio-3837; State v. Rogers,

12th Dist. Butler No. CA2019-11-194, 2020-Ohio-4102; and State v. Morris, 12th Dist.

Butler No. CA2019-12-205, 2020-Ohio-4103. We, therefore, sua sponte certify a conflict

to the Supreme Court of Ohio, pursuant to Article IV, Section 3(B)(4), of the Ohio

Constitution, on the same issue certified in Maddox, 160 Ohio St.3d 1505, 2020-Ohio-

6913, 159 N.E.3d 1150:

             Is the constitutionality of the provisions of the Reagan Tokes Act,

      which allow the Department of Rehabilitation and Correctio[n] to

      administratively extend a criminal defendant’s prison term beyond the

      presumptive minimum term, ripe for review on direct appeal from

      sentencing, or only after the defendant has served the minimum term and

      been subject to extension by application of the Act?




6.
                           2. Ineffective Assistance of Counsel

       {¶ 11} In his second assignment of error, appellant argues that trial counsel was

ineffective for failing to preserve the issue of the constitutionality of the Reagan Tokes

Act by objecting to its application in the trial court. To prove a claim of ineffective

assistance, appellant must demonstrate that counsel’s performance fell below an objective

standard of reasonableness, and a reasonable probability exists that, but for counsel’s

error, the result of the proceedings would have been different. Strickland v. Washington,

466 U.S. 668, 687-688, 694, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).

       {¶ 12} Here, we find that the result of the proceedings would not have been

different had trial counsel argued that the Reagan Tokes Act was unconstitutional. As

noted above, this court has determined that such a challenge is not ripe for review.

Furthermore, to the extent that the Reagan Tokes Act may be found unconstitutional in

the future, this court in Maddox noted that an action in habeas corpus would be an

appropriate vehicle to challenge his sentence. Maddox, 6th Dist. Lucas No. L-19-1253,

2020-Ohio-4702, at ¶ 12. Thus, we cannot say that appellant has demonstrated any

prejudice from trial counsel’s failure to object to the application of the Reagan Tokes Act

at sentencing. Therefore, we hold that appellant’s trial counsel did not render ineffective

assistance.

       {¶ 13} Accordingly, appellant’s second assignment of error is not well-taken.




7.
                                       IV. Conclusion

         {¶ 14} For the foregoing reasons, we find that substantial justice has been done the

party complaining, and the judgment of the Wood County Court of Common Pleas is

affirmed. We hereby certify a conflict to the Ohio Supreme Court on the issue of

whether a challenge to the constitutionality of the Reagan Tokes Act is ripe for review,

and the parties are directed to S.Ct.Prac.R. 8.01 for instructions on how to proceed.

Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24.

                                                                         Judgment affirmed.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                         ____________________________
                                                         JUDGE
Thomas J. Osowik, J.
                                                 ____________________________
Christine E. Mayle, J.                                   JUDGE
CONCUR.
                                                 ____________________________
                                                         JUDGE


          This decision is subject to further editing by the Supreme Court of
     Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
          version are advised to visit the Ohio Supreme Court’s web site at:
                   http://www.supremecourt.ohio.gov/ROD/docs/.




8.